— Motion by respondent-appellant (1) for reargument of the appeal and cross appeal from a judgment of the Supreme Court, Nassau County, dated February 20, 1985, or in the alternative, (2) for leave to appeal to the Court of Appeals from the order of this court dated March 10,1986, which decided the appeal and cross appeal.
Motion denied, without costs.
On the court’s own motion, its decision dated March 10, *6261986 [118 AD2d 648] is amended by striking the first decretal paragraph and by substituting the following: "Judgment reversed insofar as appealed from by the petitioner, on the law, petition granted, the petitioner is awarded the principal sum of $54,559.64 with interest from January 15, 1980 against Sound Move Auto Plaza, Inc., and the matter remitted to the Supreme Court, Nassau County, for entry of an appropriate judgment.”
Order dated March 10, 1986 entered on said decision, amended accordingly. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.